If we comprehend this record it is an appeal from a judgment of the District Court of Cooke County, based upon the hearing of an application for habeas corpus, by which judgment appellant was remanded to the custody of the sheriff. The application for said writ is in the most general terms, alleging that appellant is restrained of his liberty by the sheriff of said county without valid writ or process justifying such restraint. It is alleged in the application that a copy of all writs, warrants and processes "on file in the clerk's office of Cooke County" are attached and made a part of such application. An inspection of the record shows that no writs, warrants or processes of any kind were attached to said application. There appear in the transcript a number of documents wholly without any identification either by stenographic notes or by being marked exhibits, or by being attached to any other document. There is no statement of any facts heard by the court upon presentation to him of said application. The clerk certifies that the transcript contains a true copy of the original papers in cause No. 7373-a styled The State of Texas v. Joe Woods. Several bills of exception appear in the record, seemingly taken to actions of the court in the case of the State of Texas v. Joe Woods, but nothing identifies the case in which such bills of exception were taken with any ex parte proceedings or hearing *Page 434 
under an application for habeas corpus. The entire record presents documents and copies of proceedings, the force and application of which are wholly left to conjecture.
Having before us no statement of facts, and being unable to appraise appellant's bills of exception, we are compelled, upon the presumption of regularity, to uphold the judgment rendered by the lower court and remand the appellant, and it is accordingly so ordered.
Affirmed.